cca_2015072408550911 id uilc number release date third party communication date of communication month dd yyyy from sent friday date am to cc bcc subject re assistance coordination of excessive refund interest and sol - ----------------------- ------ after our discussion last week i spoke with ------------- about the year period that someone --------------mentioned to you we think that they may have been referring to the collections period in sec_6502 sec_6502 generally provides that when an assessment of tax has been timely made tax may be collected within years after assessment of the tax sec_6601 provides that interest under sec_6601 on any_tax can be collected at any time during the period within which the tax to which such interest relates may be collected however sec_6601 governs interest on underpayments and nonpayments of tax but it does not apply to an excess refund of overpayment interest in a situation involving an excessive refund of overpayment interest such as the one you described in this case the service could collect the excessive refund by voluntary payment offset of the same type of tax from the same tax period or filing suit to recover the erroneous refund per sec_6532 a suit to recover an erroneous refund must be instituted within years after making the refund you mentioned that the taxpayer is unwilling to make a voluntary payment and that there are no offsets available which means a suit for an excess refund would be the only option for the government to collect the excess refund however this suit would need to be instituted within years of when the refund was made or within years if it appears that any part of the refund was induced by fraud or misrepresentation of a material fact expired because it does not appear there was any fraud or misrepresentation on the part of the taxpayer the 5-year period does not apply thus the government may not institute a suit to recover the erroneously paid overpayment interest if the refund was made on ------------------------ the year period has please let us know if you have further questions thanks -----------
